Citation Nr: 0629838	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to February 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
June 2005 the case was remanded to the RO for further 
development.


FINDING OF FACT

The veteran's service connected low back disability is 
manifested by severe limitation of lumbar motion; pronounced 
disc disease, incapacitating episodes, separately ratable 
neurological impairment, ankylosis and vertebral fracture are 
not shown.


CONCLUSION OF LAW

A 40 percent (but no higher) rating is warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (effective 
prior to Sept. 23, 2002), Codes 5292, 5293, 5295 (effective 
prior to Sept. 26, 2003), Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  An August 2005 letter explained that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The July 2003 rating decision, a February 2004 
statement of the case (SOC) and April 2004 and April 2006 
supplemental SOCs (SSOCs) provided text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  The April 2006 SSOC provided notice 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given, and the claim was 
readjudicated after full notice was given (See April 2006 
SSOC).  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way.  
Significantly, he will have the opportunity to contest the 
effective date for the award below, if he so chooses.  
Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the veteran was provided 
with orthopedic evaluations.  The veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

A December 2001 VA physical examination report showed 
pertinent diagnoses of back pain that could have been 
osteoarthritis or SI joint dysfunction and leg pain that 
could have been radicular.  The veteran reported a two year 
history of stiffness and pain in the hips, legs and low back.  
He was retired but worked part time as an usher at a San Jose 
arena where he would climb and descend steps constantly 
during an event.  He indicated that his legs started to 
tingle after a certain amount of time.  

On July 2002 VA orthopedic evaluation the diagnosis was 
recurrent low back pain from degenerative disease of the 
spine.  The veteran indicated that his low back pain was 
recurrent in nature, with a burning sensation to both lower 
extremities and occasional tingling and numbness.  There was 
no history of loss of bladder control and bowel movements 
were regular without incontinence.  The veteran denied any 
severe pain on coughing or sneezing.  Physical examination 
showed that he had scoliosis and localized tenderness of L3, 
L4 and L5.  There was no paraspinal muscle spasm noted.  
Range of motion was: 60 degrees flexion, 0 degrees extension 
and 30 degrees left and right rotation.  Right straight leg 
raising was 75 degrees and left straight leg raising was 60 
degrees.  The veteran was unable to stand on his toes and was 
unable to jump due to pain.  No motor or sensory deficits 
were noted.  Bilateral tendon reflexes were 1+ and Babinski 
was downgoing.  The examiner noted that a March 2002 MRI had 
revealed moderate left neuroforaminal narrowing at L3-L4 and 
mild left neuroforaminal narrowing at L2-L3 due to asymmetric 
disk bulge.  There was some scoliosis and mild retrolisthesis 
at L1-L2 and L2-L3.  There was mild degenerative disk disease 
of the lumbosacral spine.  X-rays in conjunction with the 
examination showed lateral subluxation of the second lumbar 
vertebral body on the third, which suggested remote injury 
and multilevel moderate degenerative disc disease throughout 
the lumbosacral spine with disc space narrowing and anterior 
osteophyte formation.  

A January 2003 neurosurgery attending note shows a diagnostic 
assessment of lower back pain with proximal burning lower 
extremity pain worse in the left than the right, involving 
dermatomes L2, L3 and L4.  The veteran described having 
moderate low back pain and indicated that the pain radiated 
to both the anterior and posterior of both lower extremities.  
His main complaint was related to proximal leg burning pain.  
Physical examination showed 5/5 strength in all muscle groups 
in the lower extremities with normal tone.  Sensation was 
slightly decreased in both proximal lower extremities, 
particularly anteriorly.  Reflexes were 1+ symmetric, in the 
patellar reflexes and the veteran's gait was narrow based and 
stable.  The examining physician commented that the veteran 
did not have any weakness or bowel or bladder changes but his 
symptoms had been ongoing and were progressive.  He indicated 
that it would be reasonable to do a new MRI scan since the 
veteran's symptoms were worse than in March 2002 and also to 
have the veteran undergo EMG and flexion/extension X-rays of 
the lumbar spine.  

A February 2003 VA neurology clinic note found that by 
history most of the veteran's pain had been localized to his 
left hip and lower back with minimal radicular components.  
Thus, some of his painful symptoms may have been secondary to 
a musculoskeletal cause.  The veteran indicated that his hip 
pain bothered him a lot and kept him from sleeping at night.  
Occasionally, he would have a burning pain that radiated down 
the side of his left leg to just above the knee, which may 
have been related to his hip pain.  He also had 
tingling/numbness on the lateral aspect of the left leg.  He 
had had the pain and numbness for 30 years and it had never 
progressed.  He also had chronic low back pain with bilateral 
paraspinal muscle pain and spasm.  Occasionally the back pain 
would radiate down the back of the legs (left more than 
right) and into his feet.  He felt that this pain could be 
severe and worse than his burning leg pain but it was 
infrequent and did not limit function.  Neurological 
examination was essentially normal with only a very mild 
decrease in hip flexor strength (5/4+ with pain) and 
dyesthesia (touch causing tingling sensation) in the lateral 
aspect of the left leg above the knee.  The examiner 
commented that since the veteran's symptoms were longstanding 
and not that bothersome, he was not interested in aggressive 
treatment such as surgery and was satisfied with just using 
NSAID as needed for painful symptoms.  Consequently, the 
examiner did not recommend further neurologic evaluation of 
his symptoms with neuroimaging (i.e. MRI) or EMG studies.   

On VA examination in January 2004 the diagnosis was chronic 
low back pain due to degenerative disc and degenerative joint 
disease, moderately severe involving multiple joints.  It was 
easier for the veteran to stand than to walk and his pain 
increased when he performed a Vasalva maneuver.  He had a 
sensation of tingling in his thighs on a regular basis, worse 
on the left than on the right.  When he went from sitting to 
standing he felt like his feet were not under him and he was 
unsteady.  He did not fall but noticed that this feeling 
interfered with his ability to ambulate.  It was very 
difficult for him to bend, stoop, crouch, crawl or climb.  He 
had flare-ups every three to four months that lasted a few 
hours.  Generally the pain was 4-8 on a scale of 10.  He had 
been sleeping in a special bed for several years.  Physical 
examination showed no pain over the back or sciatic notches.  
Deep tendon reflexes were normal in the knees and present in 
the ankles, but less on the left ankle.  Straight leg raising 
was possible to 30 degrees.  Lasegue sign was positive on the 
left.  The veteran had 90 degrees of flexion, 10 degrees of 
extension, less than 5 degrees of right and left flexion and 
5 degrees of right and left rotation.  The examiner 
determined that Deluca signs were 2 for excursion, speed, 
coordination and endurance and 3 for strength.   

January 2004 lumbosacral spine X-rays showed no fractures or 
subluxations and a moderate to severe degree of degenerative 
joint disease with significant disc space narrowing involving 
L1-2 and L2-3.  L2-3 appeared to possibly demonstrate bony 
fusion.  

At the April 2005 videoconference hearing the veteran 
testified that he had been an usher at the San Jose sports 
arena and all the walking up and down the stairs had 
aggravated his back to the point where he had to quit his 
job.  For back pain he took 375 mg of Naprosyn twice a day or 
more if needed and he wore a back brace whenever he worked in 
his garden or around the house.  He would only have back 
spasms after working more intensely and he normally did not 
have severe spasms.  He did have a tingling sensation in his 
legs, with the left leg bothering him all the time.  He 
experienced pain and the sensation all the time, but no 
doctor had ever prescribed bed rest for his symptoms.  

On a July 2004 VA clinic visit the diagnostic assessment was 
apparent sensory changes of the left thigh, migrating into 
the hip and down to the posterior calf.  Physical examination 
showed breakaway weakness in the left lower extremity 
including the hip flexor, hip extensor, knee flexor, knee 
extensor, plantar dorsiflexion, as well as EHL, graded as 
4+/5.  The right lower extremity also exhibited some 
breakaway weakness but was graded as 5/5 when all muscles 
were tested.  Sensation was slightly decreased in the left 
anterior and lateral thigh with impaired light touch and 
subtle impairment to pinprick.  A left patellar reflex could 
not be elicited, right patellar reflex was normal and ankle 
reflexes were symmetric.  The veteran's gait was narrow based 
and stable.  

An August 2004 VA EMG report showed normal lumbar flexion and 
extension 75% within normal limits.  It was noted that the 
veteran had decreased sensation to light touch and pinprick.  
EMG testing produced diagnostic impressions of no 
electrodiagnostic evidence for left lumbosacral radiculopathy 
or right lumbosacral radiculopathy.  

On VA examination in March 2006 the diagnosis was moderately 
symptomatic degenerative disc disease and degenerative joint 
disease of the lumbar spine.  The veteran reported that his 
low back pain went down all the way to his feet and increased 
when he coughed or sneezed.  He had a tingling sensation on a 
regular basis of both legs and when he went from sitting to 
standing at times he felt that his feet were not under him 
and he felt unsteady.  He walked as little as possible for 
this reason.  The veteran had had numbness and tingling in 
his toes and feet for the past two years but it was not in a 
radicular pattern.  The pain in his back varied between 4 and 
8 on a scale of ten.  The veteran had a flare-up every other 
month.  He was continuing to use his back brace for light 
tasks around the home and had not had any incapacitating 
episodes.  He slept in a special bed but did not use any 
extra pillow underneath his legs.  Physical examination 
showed no pain or distortion over the back or sciatic 
notches.  Deep tendon reflexes were normal in the knees and 
normal in the ankles.  Straight leg raising was limited to 30 
degrees on the right and 40 degrees on the left.  Lasgue's 
signs were negative.  The veteran's range of motion was 
assessed as 80 degrees flexion, 10 degrees extension, 5 
degrees of right and left flexion and 5 degrees of right and 
left rotation.  All movements including lying to sitting, 
sitting to standing, and sitting to lying including the 
prescribed movements of the examination were minimally 
painful from inception to completion.  There was no 
additional limitation in the range of motion from repeated 
movement causing pain, fatigue, weakness or lack of 
endurance.  The veteran was able to walk on his heels with 
difficulty and was not able to walk on his toes.  His gait 
was not antalgic and he had decreased pain and temperature 
sensation from his mid calf distally bilaterally.  The 
examiner commented that there appeared to be no appreciable 
increase in the veteran's symptoms since the examiner saw him 
two years prior.  The limitations in the range of motion were 
due to pain and not ankylosis.  The condition was not 
additionally affecting the veteran's activities of daily 
living and his employability was a non-issue since he was 
retired.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service connected low back disability encompasses 
degenerative disc disease and degenerative joint disease.  
The criteria for rating disc disease and disabilities of the 
spine were revised, effective September 23, 2002 and 
September 26, 2003, respectively.  From their effective 
dates, the veteran is entitled to a rating under the revised 
criteria.  

Criteria in effect prior to September 23, 2002 

As the veteran's low back disability is already rated 20 
percent, the focus is on criteria which would permit a rating 
in excess of 20 percent.  Under Code 5292 (for limitation of 
motion of the lumbar spine), the next higher, 40 percent, 
rating requires severe limitation of lumbar motion.  40 
percent is the maximum rating available under this Code.  
Code 5293 (for intervertebral disc syndrome) provides a 40 
percent rating for severe disc disease, with recurring 
attacks and intermittent relief; and a 60 percent rating for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Under Code 5295, a maximum 40 
percent rating is available for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  

The evidence of record supports a 40 percent rating under 
Code 5292.  The most recent VA examination showed lumbar 
spine range of motion of 80 degrees of forward flexion, 10 
degrees of extension and 5 degrees of left and right rotation 
and left and right lateral flexion. While the flexion finding 
is almost normal, the findings for right and left rotation 
and right and left lateral flexion are clearly reflect severe 
limitations, and the extension limitation is at least 
moderately severe.  Consequently, giving the veteran the 
benefit of the doubt, the Board considers his overall 
limitation of motion to be severe under Code 5292.  [A Note 
to the current General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion is 0 to 30 degrees and left and right 
lateral rotation are 0 to 30 degrees.]   

Given that a 40 percent rating under Code 5292 is now 
established, the focus of the analysis shifts to whether the 
veteran's disability merits a rating in excess of 40 percent 
under any applicable code.  Since the maximum rating under 
Code 5295 is 40 percent, a higher rating for lumbosacral 
strain is not available.    Furthermore, there is no evidence 
of pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy so a rating in 
excess of 40 percent for sciatic neuropathy is not warranted.  
Notably the most recent VA examination characterized the 
veteran's degenerative disc disease as only moderately 
symptomatic and EMG testing did not show any evidence of 
sciatic neuropathy.      

The Board has also considered whether a rating in excess of 
40 percent might be warranted under any of the other 
diagnostic codes for rating disability of the lumbar spine 
prior to September 23, 2002.  However, those codes do not 
apply, as they require ankylosis (Codes 5286, 5289) or 
vertebral fracture (Code 5285) and neither ankylosis nor 
vertebral fracture is shown.  Consequently, a rating in 
excess of 40 percent based on the rating criteria in effect 
prior to September 23, 2002 is not warranted.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provided that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

A 40 percent evaluation was warranted for incapacitating 
episodes under Code 5293 if such episodes had a total 
duration of at least four weeks but less than six weeks, 
during the past 12 months.  A 60 percent (maximum) rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

A rating in excess of 40 percent is not warranted under Code 
5293 criteria which took effect September 23, 2002 based on 
incapacitating episodes as there is no evidence of such 
episodes (doctor's orders of bedrest), and the veteran has 
specifically denied having incapacitating episodes.  A rating 
in excess of 40 percent based on a combination of orthopedic 
and neurologic manifestations also is not warranted, as it is 
not established that the veteran has separately ratable 
neurological impairment due to his low back disability.  To 
the contrary, the August 2004 EMG testing specifically found 
no electrodiagnostic evidence for either left lumbosacral 
radiculopathy or right lumbosacral radiculopathy.  Given that 
the veteran is not entitled to a separate rating for 
neurological manifestations, a combined rating for 
neurological and orthopedic manifestations would not exceed 
40 percent because the orthopedic rating criteria were not 
revised effective September 23, 2002 and, as was discussed 
above, a rating in excess of 40 percent is not available 
under those criteria.

Criteria in effect from September 26, 2003

September 26, 2003 effective revisions in the criteria for 
rating disabilities of the spine essentially provide that 
degenerative disc disease and degenerative joint disease of 
the spine is rated under the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5237) and that disc 
disease (Code 5243) is rated either under the General Rating 
Formula or based on Incapacitating Episodes.  Under the 
General Rating Formula, a 40 percent rating is warranted 
where there is limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, (effective September 26, 2003).  
Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that ankylosis is not shown, a rating in excess of 40 
percent is not warranted under the General Rating Criteria.  
Given that incapacitating episodes are also not shown, a 
rating in excess of 40 percent is not warranted for 
intervertebral disc syndrome.    

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the March 2006 VA examination 
found that there was no additional limitation of motion noted 
in the range of motion from repeated movement causing pain, 
fatigue, weakness or lack of endurance. 


ORDER

A 40 percent (but no higher) rating is granted for the 
veteran's low back disability, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


